Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office action is in response to the amendment filed on 08/23/2022.
	Currently, claims 1-9 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tapily et al. (“Tapily” US 2018/0047832 dated 08/10/2017).
As to claim 1, Tapily shows a gate-all-around field effect transistor (see Fig. 4J itself, although ultimately this is a part of a process in Fig. 3-4 for trying to make Fig. 2; [0038]), comprising: 
one channel layer above a substrate (see channel layer pointed to by 410; [0039]); 
a gate structure all around the channel layer, wherein the gate structure sequentially comprises a first gate dielectric layer and a gate from inside to outside (see gate structure of 480+470+460 with gate dielectric layer that is the horizontal dielectric layer part of 480 and gate electrode 470+460 from inside to outside; [0055]; note also for claim 4 below, the first gate dielectric layer can be designated specifically limited to being the lower dielectric layer around the middle part of 460+470); 
a source region and a drain region (see the source and drain regions 412; [0051]), located on two sides of the gate structure, formed by performing epitaxy on a side surface of the channel layer (note these are formed by epitaxy on the right and left sides of the channel layer though not directly thereon, here note for instance the office will just designate the right hand sidewall of 410; [0051]); 
a second gate dielectric layer (see sidewall dielectric layer of 480 that is between 460+470 and the 412 source and drain regions), located between the gate and the source region and between the gate and the drain region; and 
a spacer, (see little extension region part 411xr here acting as spacer; [0051]; note in the alternate 420 can be designated as this part as well as actual spacers; [0040]; note finally another alternate designation of parts with just the middle right hand side 420 spacer being designated here as this single spacer) located between the second gate dielectric layer and the source region (note this is between the sidewall dielectric layer of 480 noted above and the source region), and between the second gate dielectric layer and the drain region (note this is between the sidewall dielectric layer of 480 noted above and the drain region), a top surface and a bottom surface of the spacer being not exposed to the source region or the drain region (note the top and bottom of the spacer are not exposed to the parts 412);  
wherein along a direction of a channel, compared with a side surface, distal to the gate, of the spacer, the side surface of the channel layer is closer to the gate (note along the left-right direction of the channel, the side surface of the channel layer is closer to the gate 460+470 than a side surface of the spacer which is distal to the gate over on the far right of 411xr, or in other simpler terms the channel’s sidewalls are narrower/thinner than the outermost sidewall(s) of the spacer part; note in the alternate designation using 420 as the spacers/spacer as noted above this relationship is true as well).  

As to claim 2, Tapily shows a device wherein the channel layer comprises a nanowire (see 410 being a nanowire; [0051]).  

As to claim 3, Tapily shows the device wherein a material of the channel layer comprises Si (see Si for 410; [0047]).  

As to claim 4, Tapily shows a device wherein further comprising: a third gate dielectric layer (note that with the first gate dielectric layer being specifically limited to being the lower dielectric layer around the middle part of 460+470, there will then be a third dielectric layer that is up top of the middle part of 460+470), located between an upper surface of the spacer and the source region and between the upper surface of the spacer and the drain region (note this third dielectric layer is between and upper surface of the right side middle spacer part 420 and the drain region 412 on the left).  

As to claim 6, Tapily shows a device wherein the gate is a metal gate (see metal gate part 460; [0055]).  

As to claim 7, Tapily shows a device wherein the transistor further comprises a plurality of channel layers separated from each other from bottom to top above the substrate (see the plurality of channel layers 410 as a plurality), and the plurality of channel layers are separated by a plurality of first gate dielectric layers and a plurality of gates (note the channel layers are separated by a plurality of first gate dielectric layers that are the horizontal lower and upper dielectric layers of the gate dielectric structures and by the plurality of gate structures made by 460+470).  

As to claim 8, Tapily shows a device wherein the side surface of the channel layer is aligned with a side surface of the second gate dielectric layer (note that the side surface of lower 410 is aligned with a side surface of the upper horizontal dielectric layer of 480 around middle part 460+470 by being offset therewith by just a bit).  

As to claim 9, Tapily shows a device wherein the gate is surrounded by the first gate dielectric layer and the second gate dielectric layer (the gate 460+470 is surrounded by the lower horizontal part of 480 under the middle part of 460+470 and also by the vertical running part of 480 around the middle part of 460+470).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapily et al. (“Tapily” US 2018/0047832 dated 08/10/2017) in view of Bergendahl et al. (“Bergendahl” US 2017/0221708  published 08/03/2017).  
As to claim 5, Tapily shows a device as related above wherein the first gate dielectric layer and the second gate dielectric layer comprise a high-k dielectric layer (see 480 being high-k; [0055]) but fails to show this high k material being of HfO2 explicitly.

Bergendahl shows using a HfO high k dielectric layer for a transistor (see HfO used for dielectric; [0077])

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the HfO material taught by Bergendahl to make the gate dielectric layer in Tapily with the motivation of using a specific material to make real life embodiments (note Tapily leaves their material generic and unspecified while Bergendahl sets forth materials useful to make such layers in real life).  

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/23/2022, with respect to the objections and prior rejections have been fully considered and are persuasive.  The objections and prior rejections of the claims have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891